Campbell, J.,
delivered the opinion of the court.
The chancellor erred in denying to the clerk a fee for “ order of publication,” and copy of it furnished to the printer. He is not entitled to seventy-five cents for each, but is entitled to fifteen cents for each hundred words in the order as entered, and to ten cents a hundred words for the copy of the order furnished to the printer. An order of publication was required by law to be made in term-time or vacation. It may be regarded as a decree, and for enrolling or recording each decree the clerk is allowed fifteen cents for each hundred words it contains. The enrolling or recording meant is the entering in full on the minutes.
The copy furnished the printer was embraced in the provision for fees for copies.-
The clerk is entitled to the fee provided by sect. 821 of the Code of 1871 for administering the oath to prove publication and certifying it. For enrolling or recording the order appointing a guardian ad litem, the clerk is entitled to fifteen cents a hundred words ; and he is entitled to the same for entering the decree of the court approving the action of the clerk in vacation. In all other respects the decree of the chancellor was correct. He did right to deny everything not allowed by the statutes on the subject. However meritorious the claim for services rendered by an officer, if compensation for them is not provided by statute it must be denied.
Decree reversed and cause remanded.